Title: To Benjamin Franklin from John Fothergill, 19 March 1775
From: Fothergill, John
To: Franklin, Benjamin


Dear Dr.
½ past 10 [March 19, 1775]
Be kind enough to take the charge of the inclosed and convey them at thy leisure. [Deleted] is a staunch Anti American. I have received a letter from him to day by way of Liverpool which hurts me much. Get him, Jas. Pemberton and two or three more together, and inform them, that whatever specious pretences are offerd, they are all hollow and that to get a larger field on which to fatten a herd of worthless parasites is all that is regarded.
Perhaps it may be proper to acquaint them with D.B’s and our united endeavours, and the effects. They will stun at least, if not convince the most courtly, that nothing very favourable is intended, if more unfavourable articles cannot be obtained. Pray is Sir John Pringle a thorough Anti American?  Tho’ for answering this idle question, I will not put my Friend to the trouble of an Answer in his last moments. Farewel, and befriend this infant, growing empire with the utmost exertion of thy abilitys, and no less philanthropy, both which are beyond my powers to express. A happy prosperous voyage! Pray see Betsy Ferguson sometime, and tell her she must trust me for a letter till summer.
J Fothergill
 
Addressed: For / Dr. Franklin.
